DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 10 are amended. Claims 2-4, 6, 11-13 & 15 are canceled. Claims 1, 5, 7-10, 14 & 16-18 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle (US 2021/0189036 A1) in view of Yushin (US 2016/0104882 A1), Rownaghi (US 2021/0379574 A1) and Juzkow (US 2020/0136187 A1).
Regarding claims 1, 5 & 7-9, Daigle teaches an energy storage device such as lithium-ion battery ([0025]) comprising:										a first/positive electrode and a second/negative electrode ([0142]);					an electrolyte composition comprising a bi-functional electrolyte additive comprising a functional epoxide compound such as glycidyl methacrylate (GMA) which is a derivative of an oxirane compound and a catalyst such as a metal halide such as LiBr ([0003]-[0004], [0053]-[0064], [0074], [0104] & [0142]).										However, Daigle is silent as to (1) at least one of the first and second electrodes being a Si-based electrode and a separator being disposed between the first and second electrodes; and (2) the catalyst comprising a metal triflate having the structure of M(OTF)n, where M is a metal selected from the group recited in instant claim 1 and n is from 1 to 4.					Yushin teaches an energy storage device comprising a positive electrode and negative electrode with a separator placed therebetween, wherein the negative electrode comprises a self-supporting composite material film comprising 70 wt% of silicon active material particles which infiltrate a porous conductive scaffolding matrix material made of carbon that makes up the balance and holds the composite material film together such that the silicon particles are distributed throughout the composite material film ([0071]-[0076] & [0089]). In addition, since the negative electrode comprises more than 50 wt% silicon, it constitutes a Si-dominant electrode. 												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to replace Daigle’s negative electrode with a negative electrode comprising a self-supporting composite material film comprising 70 wt% of silicon active material particles which infiltrate a porous conductive scaffolding matrix material made of carbon, as described in Yushin above, because silicon can provide high energy densities and the large volume changes of silicon during charge and discharge can be accommodated by the porous conductive scaffolding matrix material ([0003]-[0004] & [0072]). Furthermore, while not expressly stated in Yushin, one of ordinary skill in the art readily understands that separators are crucial components of energy storage devices which allow a positive electrode to be separated from a negative electrode to prevent the occurrence of a short-circuit.					Rownaghi teaches a catalyst for the reaction between a functional epoxide and carbon dioxide to produce a carbonate, wherein the catalyst includes a metal triflate or metal halide ([0003]-[0004]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a metal triflate to catalyze the reaction between the functional epoxide additive in Daigle with carbon dioxide because Rownaghi teaches metal halides and metal triflates as being suitable for catalyzing the cycloaddition reaction of epoxides and carbon dioxide to produce carbonates ([0003]-[0004]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. While Rownaghi does not explicitly teach specific elements for the metal in the metal triflate, it would have been obvious to one of ordinary skill in the art to use lithium as the metal in the metal triflate because lithium triflate is a well-known electrolyte additive for lithium-ion batteries which can contribute to enhanced SEI layer formation, electrolyte conductivity, high temperature stability, and high voltage stability, provide improved power capability as taught by Juzkow (Abstract & [0045]). Accordingly, lithium triflate can perform the dual role of catalyzing the reaction between carbon dioxide and an epoxide compound while improving electrolyte characteristics as taught by Juzkow.

Claims 10, 14 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle (US 2021/0189036 A1) in view of Yushin (US 2016/0104882 A1), Rownaghi (US 2021/0379574 A1) and Juzkow (US 2020/0136187 A1) and further evidenced by Li (US 2020/0152964 A1).	
Regarding claims 10, 14 & 16-18, Daigle teaches a method of forming an energy storage device such as a lithium-ion battery ([0025]), the method comprising forming an energy device comprising a cathode, an electrolyte composition and an anode; wherein said electrolyte composition comprises a bi-functional electrolyte additive comprising a functional epoxide compound such as glycidyl methacrylate (GMA) which is a derivative of an oxirane compound and a catalyst such as a metal halide; and wherein said one or both of said cathode and said anode is formed using the following steps: forming a coating comprising the electrolyte composition on the surface of a current collector ([0003]-[0005], [0053]-[0064], [0074], [0085]-[0094], [0097]-[0098] & [0142]).										Daigle is silent as to (1) said one or both of said cathode and said anode being formed using the following steps: an electrode material is mixed to create a slurry, said electrolyte composition is added to said slurry and said slurry is coated on a metal foil before drying the coated metal foil and (2) the catalyst comprising a metal triflate having the structure of M(OTF)n, where M is a metal selected from the group recited in instant claim 1 and n is from 1 to 4.														Yushin teaches an energy storage device comprising a positive electrode and negative electrode with a separator placed therebetween, wherein the negative electrode comprises a self-supporting composite material film comprising 70 wt% of silicon active material particles which infiltrate a porous conductive scaffolding matrix material made of carbon that makes up the balance and holds the composite material film together such that the silicon particles are distributed throughout the composite material film ([0071]-[0076] & [0089]). In addition, since the negative electrode comprises more than 50 wt% silicon, it constitutes a Si-dominant electrode. 												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to replace Daigle’s negative electrode with a negative electrode comprising a self-supporting composite material film comprising 70 wt% of silicon active material particles which infiltrate a porous conductive scaffolding matrix material made of carbon, as described in Yushin above, because silicon can provide high energy densities and the large volume changes of silicon during charge and discharge can be accommodated by the porous conductive scaffolding matrix material ([0003]-[0004] & [0072]). Furthermore, while not expressly stated in Yushin, one of ordinary skill in the art readily understands that separators are crucial components of energy storage devices which allow a positive electrode to be separated from a negative electrode to prevent the occurrence of a short-circuit.					Rownaghi teaches a catalyst for the reaction between a functional epoxide and carbon dioxide to produce a carbonate, wherein the catalyst includes a metal triflate or metal halide ([0003]-[0004]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a metal triflate to catalyze the reaction between the functional epoxide additive in Daigle with carbon dioxide because Rownaghi teaches metal halides and metal triflates as being suitable for catalyzing the cycloaddition reaction of epoxides and carbon dioxide to produce carbonates ([0003]-[0004]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. While Rownaghi does not explicitly teach specific elements for the metal in the metal triflate, it would have been obvious to one of ordinary skill in the art to use lithium as the metal in the metal triflate because lithium triflate is a well-known electrolyte additive for lithium-ion batteries which can contribute to enhanced SEI layer formation, electrolyte conductivity, high temperature stability, and high voltage stability, provide improved power capability as taught by Juzkow (Abstract & [0045]). Accordingly, lithium triflate can perform the dual role of catalyzing the reaction between carbon dioxide and an epoxide compound while improving electrolyte characteristics as taught by Juzkow.										Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to add said electrolyte composition of Daigle to a slurry comprising an electrode material such as a cathode active material and optionally including a binder and a conductive agent because conventional electrodes are formed by coating a composition comprising an electrode active material, a binder, a conductive aid and a solvent on a metal foil current collector and drying the coated current collector as evidenced by Li ([0072]-[0073]).

Response to Arguments
Applicant’s arguments with respect to claims 04/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment to claims 1 & 10 has prompted a new ground of rejection as presented above. As instantly claimed, claims 1, 5, 7-10, 14 & 16-18 are found to be obvious over the combined teachings of Daigle, Yushin, Rownaghi and Juzkow. 							Thus, in view of the foregoing, claims 1, 5, 7-10, 14 & 16-18 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANAEL T ZEMUI/Examiner, Art Unit 1727